Van Hoesen, J.
The order applied for is denied.
The Supreme Court has jurisdiction no less than the Common Pleas. Where it assumes the control of the assignee and exercises its unquestioned power to compel him to execute his trust, and distribute the funds in his hands, the Court of Common Pleas will make no further order in the matter. All the relief to which any part)', trustee or cestui que trust is entitled, the Supreme Court is competent to grant.
The rule is that the court which first takes jurisdiction of the settlement and -winding up of the assigned estate, retains exclusive control to the end, and where an accounting is begun in the Supreme Court, the Common Pleas will, as I have said, leave to that court the settlement of the estate and the discharge of the assignee and his sureties. •
In one case where an application was made to Justice Davis for the appointment of a referee to take and state the accounts of the assignee, in an action brought in the Supreme Court, that learned justice said that he would appoint no referee until an application had been made to the Common Pleas for the appointment of a referee under the Assignment Act, and that he would then appoint the referee named by the *42Common Pleas, so that the accounting in the Supreme Court suit and the accounting under the Assignment Act might go on simultaneously before the same referee. This virtually ended the Supreme Court suit.
Application denied.